385 S.C. 231 (2009)
683 S.E.2d 800
Re in the Matter of William E. WALSH.
Supreme Court of South Carolina.
September 22, 2009.

ORDER
On November 5, 2008, this Court granted the Office of Disciplinary Counsel's petition to place Respondent on interim *232 suspension. Respondent has now filed a petition requesting that we lift interim suspension; ODC takes no position regarding Respondent's request. We hereby grant the petition and lift interim suspension.
JEAN H. TOAL C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, and JOHN W. KITTREDGE, JJ.
Justice DONALD W. BEATTY not participating.